Citation Nr: 0421821	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  01-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969, and from March 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  This case was previously before the 
Board in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In view of the complexity of this case, the Board believes 
that a comprehensive VA psychiatric examination is necessary 
to address the veteran's contentions (as well as to discuss 
the veteran's private physician's April 2000 opinion).  As 
the veteran is undergoing ongoing treatment for his 
psychiatric problems, recent VA treatment records should also 
be obtained.

Accordingly, the case is hereby REMANDED for the following:

1.  Any VA medical records documenting 
treatment of the veteran's psychiatric 
problems which are not already of record 
should be associated with the claims 
files.

2.  The veteran should be scheduled for a 
VA psychiatric examination (the examiner 
should be a psychiatrist) to determine 
the nature and etiology of any 
psychiatric disorder that might be 
present.  The examiner should offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current psychiatric disorder was 
manifested during service or is otherwise 
related to the veteran's military 
service.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.  The 
examiner is requested to comment on the 
opinion contained in the April 13, 2000 
letter from the veteran's private 
physician (R.E.V., M.D.).

3.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




